PER CURIAM.
On remand from the Supreme Court of Florida, we reconsider our opinion in State v. Embry, 563 So.2d 147 (Fla. 2d DCA 1990), quashed, 588 So.2d 995 (Fla.1991), in light of Hunter v. State, 586 So.2d 319 (Fla.1991).
*328The trial court dismissed the prosecution against Embry on due process grounds. Based on the supreme court’s opinion in Hunter, we reverse the dismissal of the prosecution. Because the facts stated in the motion to dismiss are in the nature of entrapment allegations, on remand we direct the trial court to consider the defense of objective entrapment. See Hunter, 586 So.2d at 321-22; Cruz v. State, 465 So.2d 516 (Fla.), cert. denied, 473 U.S. 905, 105 S.Ct. 3527, 87 L.Ed.2d 652 (1985).
Reversed and remanded.
FRANK, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.